Citation Nr: 1640985	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  10-00 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a separate compensable evaluation for instability of the left knee.

2.  Entitlement to a separate compensable evaluation for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim for service connection for gouty arthritis and chondromalacia of the bilateral knees, assigning each a noncompensable disability rating. 

The Veteran presented testimony at a Board videoconference hearing in October 2012, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The Board remanded the Veteran's appeals seeking a higher initial disability ratings for his service-connected bilateral knee disabilities for further development in February 2013.  Thereafter, in a March 2015 decision, the Board granted an evaluation of 10 percent for each knee, based upon painful motion.  The Board found that there was no slight recurrent subluxation or lateral instability and declined to award separate compensable evaluations for instability. 

In November 2015, the Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand to vacate and remand to the Board only that portion of the Board decision that denied entitlement to separate compensable evaluations for instability of the knees, and for the Board to consider whether the Veteran's most recent examination is adequate although not performed during a period in which the Veteran was experiencing a flare-up of his disabilities.  The Veteran did not appeal, and the Court did not disturb, that portion of the Board's March 2015 decision which granted a 10 percent disability rating, and implicitly denied ratings in excess of 10 percent, for gouty arthritis and chondromalacia of each knee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets any additional delay, further review of the file reveals that additional development is needed in order to meet VA's duty to assist the Veteran in substantiating his claims.

Pursuant to the Board's December 2015 remand instructions, the Veteran was provided with an additional VA examination to assess the current severity and manifestations of his service-connected disabilities of the bilateral knees.  In the report of the April 2016 examination, the examiner referenced findings from a September 29, 2014 right knee MRI showing a lateral meniscus tear.  The September 2014 MRI report findings were copied into the April 2016 examination report, but such records do not appear elsewhere in the Veteran's claims file.  The MRI report indicates that it was performed at "AMC WOMACK-BRAGG."  The Board notes that the Veteran's VA treatment records indicate that the Veteran received treatment and was prescribed medication by a non-VA provider during the relevant appeal period, and a January 2009 record specifies that the Veteran had been seen by the ortho department at Womack, and had previously had an MRI of the knee performed there one year prior.

Review of the claims file does not reveal that treatment records from the Womack Army Medical Center at Fort Bragg, from after the Veteran's separation from active military service, were obtained or requested by the AOJ.  VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records.  38 C.F.R. § 3.159(c)(2).  VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Thus, on remand, efforts should be taken to obtain these relevant treatment records.   

As the Board is remanding this case for further development, the AOJ should also take all necessary action to ensure updated VA treatment records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of any and all treatment for the Veteran at the Womack Army Medical Center from August 2008 to the present, and associate them with the file.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.

2.  Obtain any and all of the Veteran's VA treatment records from December 2015 to the present.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

3.  Thereafter, conduct any additional development deemed necessary in light of the expanded record, then readjudicate the issues of entitlement to separate initial compensable disability ratings for instability of the left and right knee.  If the claims are not granted in full, the AOJ should issue a Supplemental Statement of the Case and afford the Veteran and his representative an opportunity to respond before returning the issues to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




